STATE OF WEST VIRGINIA

                                SUPREME COURT OF APPEALS


Roynal Walker,

Petitioner Below, Petitioner
                                                            FILED
                                                                                         April 16, 2013
vs) No. 12-0138 (Berkeley County 07-C-1139)                                         RORY L. PERRY II, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
David Ballard, Warden,

Mount Olive Correctional Complex,

Respondent Below, Respondent


                                  MEMORANDUM DECISION

        Petitioner Roynal Walker, by counsel Christopher J. Prezioso, appeals the January 18,
2012 order of the Circuit Court of Berkeley County denying his petition for writ of habeas corpus.
Respondent Ballard, by counsel Christopher J. Quasebarth, filed a response, to which petitioner
has filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In February of 2006, petitioner was sentenced to a term of incarceration of life, without
the possibility of parole, following his jury conviction of first degree murder. Petitioner appealed
this conviction, but this Court refused the same by order entered on February 27, 2007. Petitioner
thereafter filed a petition for writ of habeas corpus in the circuit court. After holding an omnibus
evidentiary hearing in November of 2011, the circuit court denied the petition.

        On appeal, petitioner alleges several assignments of error. However, petitioner is simply
re-alleging multiple grounds for relief cited in his circuit court habeas petition, and his assignment
of error on appeal is more accurately stated as alleging error by the circuit court in denying his
petition. According to petitioner, he is entitled to habeas relief because he received ineffective
assistance of counsel. Petitioner argues that his trial attorney had only two years of experience at
the time she represented him, and she was subsequently disbarred and convicted of felony fraud
charges. Petitioner further alleges that he was entitled to habeas relief because there was
insufficient evidence to support his conviction, his sentence violates the Eighth Amendment to the
United States Constitution, and he may have been incompetent to stand trial.

        In response, the State argues that the circuit court properly denied the habeas petition after
holding an omnibus evidentiary hearing. According to the State, petitioner has failed to show that
the circuit court’s findings of fact were clearly erroneous or that the circuit court misapplied the

                                                      1
­
law in deciding the issues. The State also argues that petitioner has failed to establish any
relevancy or causal connection between his prior counsel’s criminal convictions and his own trial.
According to the State, the circuit court properly reviewed the pleadings, evidence, and record of
petitioner’s criminal trial in denying habeas relief.

       This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). After careful consideration
of the parties’ arguments, this Court concludes that the circuit court did not abuse its discretion in
denying the petition for writ of habeas corpus. Having reviewed the circuit court’s “Final Order
Denying Petition For Habeas Corpus” entered on January 18, 2012, we hereby adopt and
incorporate the circuit court’s well-reasoned findings and conclusions as to the assignments of
error raised in this appeal. The Clerk is directed to attach a copy of the circuit court’s order to this
memorandum decision.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
January 18, 2012, order denying the petition for writ of habeas corpus is affirmed.

                                                                                             Affirmed.

ISSUED: April 16, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                       2
­